Per Curiam.
The defendant appeals from his conviction by the court of the infraction of traveling unreasonably fast in violation of General Statutes § 14-218a.
The defendant’s principal claim on appeal is that the court erred in denying him a jury trial. The only penalty authorized for an infraction is a fine not exceeding ninety dollars. General Statutes § 51-164m (c). There is no right to trial by jury in criminal actions where the maximum penalty is a fine of ninety-nine dollars or a sentence of thirty days, or both. General Statutes § 54-82b (a). This statute does not violate the Connecticut constitution or the United States constitution. State v. Wheeler, 37 Conn. Sup. 693, 435 A.2d 372 (1981).
We have carefully considered the defendant’s two other claims of error and find them to be without merit.
There is no error.